COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-020-CV
 
DALLAS/FORT 
WORTH                                                           APPELLANT
INTERNATIONAL AIRPORT BOARD 

V.
 
MARIANNE 
RYAN                                                                     APPELLEE
 
----------
FROM 
THE 342ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
AND JUDGMENT
----------
We have 
considered the parties’ “Joint Motion To Dismiss Appeal.” It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
 
PER 
CURIAM 
 
PANEL D:   HOLMAN, 
GARDNER, and WALKER, JJ.

DELIVERED: 
October 16, 2003